Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10, 18-19, 22-23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “dental-hygienically active dimensions” is indefinite. It is unclear what structure is required to be encompassed to make the apertures “dental-hygienically active”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 6-7, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2014/0045135).
Beckman teaches with respect to claim 1, a dental hygienic device for a dog, comprising a hollow body 101 having an exterior surface and an interior cavity 104, the hollow body being sized to fit within the mouth of the dog and to be bitten by the dog (see abstract, pars. 3, 15), the hollow body having a plurality of radially discontinuous bounded apertures 105 evenly positioned along the exterior surface of the hollow body (see fig. 1), the apertures having a shape of a slit (par. 16-17, the slit making up the flaps), the apertures extending across the exterior surface transverse to a longitudinal centerline of the hollow body and extending through the hollow body from the exterior surface to the interior cavity (see fig. 1); each aperture having dental-hygienically active dimensions allowing a tooth of the dog to penetrate through the aperture (see fig. 2 which shows tooth 201 extending through aperture, such that material surrounding the aperture frictionally engages an outer surface of the tooth of the dog during penetration of the aperture by the tooth, the material surrounding the aperture scraping the outer surface of the tooth during frictional engagement to remove dental plaque, and such 
Beckman further teaches with respect to claim 3, the device wherein, the hollow body deforms under pressure exerted by the animal biting the hollow body, and the dimensions of a one of the plurality of the apertures change during deformation from initial dimensions to the dental-hygienically active dimensions (pars. 15-16, resting state being the initial dimensions then the tooth is taught entering the aperture and the aperture expanding to accept the tooth, which is the claimed dental hygienically active dimension), with respect to claim 6, wherein projections 107 extend outwardly from the exterior surface of the hollow body (see fig. 1), the projections being positioned, dimensioned, shaped and structured to be dental-hygienically active as the dog bites the hollow body (par. 15, “projections 107, provide natural abrasion, massage, polishing and/or scrubbing”), with respect to claim 7, wherein the projections are adapted for frictionally engaging at least one of the outer surface of the tooth of the dog and gums of the dog as the tooth of the dog penetrates a one of the plurality of apertures (par. 15, “projections 107, provide natural abrasion, massage, polishing and/or scrubbing it is noted that the teeth are frictionally engaged with the projections in order for the projections to provide the effects to the teeth), with respect to claim 8, wherein the hollow body deforms under pressure exerted by the bog biting the hollow body, and the dimensions of a one of the plurality of the apertures changes during deformation from initial dimensions to the dental hygienically active dimensions (see above detailed discussion with respect to claims 1 and 3 regarding the different dimension) and wherein when the material deforms under the pressure, the projections move form an 
Beckman teaches apertures having a shape of a slit but fail(s) to teach wherein the apertures having a shape of a rectangle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apertures to be rectangles instead of slits as such is held to be obvious change of shape absent persuasive evidence that the particular configuration is significant (Applicant’s specification mentions that slits are suitable shapes). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04(IV)(B).
Claim 10, 18-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2014/0045135) in view of Morris (US 2007/0015100).
Beckman teaches the invention as substantially claimed and discussed above in detail including a valve 109 at the end for allowing access to the filler material, however does not specifically teach the hollow body has at least one releasably attachable removable portion allowing access to filler material in the interior cavity, wherein the device is dog bone shaped, and wherein the hollow body has at least one releasably 
Morris teaches dental hygienic device for a dog comprising with respect to claim 10, wherein the hollow body has at least one releasably attachable removable portion 108 allowing access to filler material in the interior cavity (par. 40), with respect to claim 18, wherein the device is dog bone shaped (par. 32), with respect to claim 19, wherein the hollow body has at least one releasably attachable removable portion allowing access to filler material in the interior cavity and wherein that least one one releasably attachable removable portion is a flared end of the dog bone (pars. 32, 40) and with respect to claim 28 wherein the apertures are evenly radially positioned along the exterior surface of the hollow body (see fig. 7). It would have been obvious to one having ordinary skill in the art to modify Beckman with the bone shaped removable portion as taught by Morris since such a modification would have involves a mere change in the shape of a component, A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is noted that this is evidence by Morris teaching that the shapes can be any number of shapes (see par. 32). Furthermore, it would have been obvious to one having ordinary skill in the art to modify the valve of Beckman with the removable element taught by Morris in order to more quickly fill the device and modify the location of the apertures taught by Beckman with the radially disposed apertures taught by 
Response to Arguments
It is noted that the applicant has not submitted any arguments in the response and therefore, there are not arguments to address.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772   3/14/2022